DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				    Status of the Application
1.	Acknowledgement is made of the amendment received on 12/17/2021. Claims 1-14 & 16-39 are pending in this application. Claims 2-6 & 9-11 are withdrawn. Claim 15 is canceled. Claims 37-39 are new. 
	Claims 1, 5, 7, 8, 12-14 & 16-39 are examined in this Office Action.
Claim Objections
2.	The claims are objected because of the following reasons: 
	Re claim 36, is objected because it contains similar/same claimed features as in claim 35. 
	Appropriate correction is required. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

3.	Claims 1, 5, 7, 8, 12, 13, 16, 18-22, 28-32 and 37-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 2016/0043144) (previously cited as Nato) in view of Adriani et al. (US 2008/0289682).
Re claims 1, 7, 8, 16 & 37, Nato teaches, Fig. 2, [0015-0017, 0021, 0031], a semiconductor apparatus comprising: 
a first unit cell (161) and a second unit cell (162) disposed on a substrate (101) having a main surface, the first unit cell and the second unit cell each including,
-an upper electrode (second electrode layer 127) disposed above the substrate (101), 
-a first lower electrode (left, first electrode layer 124) disposed between the substrate (101) and the upper electrode (127), 
-a second lower electrode (right, first electrode 124) disposed between the substrate (127) and the upper electrode (101), 
-an isolation region (region of 114 or parts of 125 & 201 between adjacent electrodes 124) disposed between the first lower electrode (left 124) and the second lower electrode (right 124), wherein a distance between an upper surface of the isolation region (e.g. of 125 & 201) and the main surface (of 101) is larger than a distance between an upper surface of the first lower electrode (124) and the main surface (of 101);
-a functional layer (photoelectric conversion layer 126) disposed between the first lower electrode (124) and the upper electrode (127) and between the second lower electrode (124) and the upper electrode (127), the functional layer (126) being configured to perform light emission or photoelectric conversion, and 

the functional layer (126) of the first unit cell and the functional layer (126) of the second unit cell being disposed in common to the first unit cell (161) and the second unit cell (162); and 
-a first insulator portion (separation layer 125) disposed between the first lower electrode (left 124) and the second lower electrode (right 124) or disposed above the first electrode (124) and including a first portion (upper portion of 201) of the interface layer disposed at a position further from the main surface (of 101) than an upper surface of the portion (of 201, interface between bottom of 126 and upper surface of 201) disposed between the first lower electrode (left 124) of the interface layer and the functional layer (126); 
wherein the interface layer (201) is located between the first lower electrode (124) and the first insulator portion (125) (e.g. part of 201 between uppers of 125 & 124). 

    PNG
    media_image1.png
    441
    479
    media_image1.png
    Greyscale

	Note: under BRI, “portion” is considered as a part of layer/film. 
Sato does not teach the first insulator portion being a cavity that has a vacuum, contains air, or contains a portion of a component of the function layer that is vaporized. 
	Adriani teaches “insulation based on air spacing” [0052]. 
	As taught by Adriani, one of ordinary skill in the art would utilize and modify the above teaching into Sato to obtain cavity containing air, because air cavity is known as a good insulator and aids in reducing cost, and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended used a matter of obvious design choice. In re Leshin, 125 USPQ 416.
. 

Re claim 5, Sato teaches a second insulator portion (slant portion of 201) that is disposed between the first insulator portion (125) and the second lower electrode (right 124), and includes a first portion (slant portion that contacts 127) hat is located above the upper surface of the portion of the interlayer layer (interface between bottom 126 & upper 201) disposed between the first lower electrode (left 124) and the functional layer (126) and is surrounded by the functional layer (126) in a plan view along a surface parallel with the main surface (Fig. 2).
Re claim 12, Sato teaches a distance between the upper surface of the first lower electrode (left 124) and the main surface (of 101) is smaller than a distance between an upper surface of the isolation region (e.g. upper region of 125 or 201) and the main surface (Fig. 2). 
Re claim 13, Sato teaches the interface layer (201) is disposed between the upper surface of the isolation region (upper region of 125) and the functional layer (126), and wherein a distance between an upper surface of the interface layer (201) disposed in the isolation region and the main surface (of 101) is larger than a distance between an upper surface of the first insulator portion (125) and the main surface (e.g. layer 201 overlies layer 125) (Fig. 2).
Re claims 18 & 28, Sato teaches the substrate includes a transistor (103) that is electrically coupled to the first lower electrode (124) (Fig. 2, [0016]). 
	Re claims 19, 20, 29 & 30, Sato teaches the functional layer (126) is a photoelectric conversion layer composed of an organic material, or composed of a quantum dot including 
Re claims 21 & 31, in combination cited above, Adriani teaches the aggregate of the plurality of nanoparticles contains any of PbS, PbSe, InP, InAs, CdS, CdSe, or CdTe [0045].
“It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended used a matter of obvious design choice. In re Leshin, 125 USPQ 416.”
	Re claims 22 & 32, Sato teaches a photodetection system/a moving body comprising: the semiconductor apparatus (see claims 1 & 8), the functional layer (photoelectric conversion layer 126) performing photoelectric conversion; and a signal processing unit (e.g. signal processor) configured to process a signal acquired by the semiconductor apparatus [0018, 0037].  
	Re claims 38 & 39, Sato teaches the isolation region includes an insulating film (114) (Fig. 2, [0017]). 
4.	Claims 17 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato as modified by Adriani as applied to claims 1 & 8 above, and further in view of Tsuji et al. (US 5,196,702).
	The teachings of Sato/Adriani have been discussed above. 
	Re claims 17 & 27, Sato/Adriani does not teach the interface layer is a carried injection blocking layer that can control delivery of an electric charge in one direction between the first lower electrode and the function layer. 
	Tsuji teaches “the carrier injection blocking layer may be disposed between each photoconductor and each electrode” (col. 14, 2nd pars.). 

Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Tsuji in combination Sato/Adriani due to above reason. 
5.	Claims 23-26 and 33-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato as modified by Adriani as applied to claims 1 & 8 above, and further in view of Hayashi et al. (US 2017/0053624).
	The teachings of Sato/Adriani have been discussed above. 
Re claims 23 & 33, Sato teaches a moving body comprising: the semiconductor apparatus (see claims 1 & 8), the functional layer (photoelectric conversion layer 126) performing photoelectric conversion; and a signal processing unit (e.g. signal processor) configured to process a signal acquired by the semiconductor apparatus [0018, 0037]. 
Sato/Adriani does not teach a control device connected to the signal processing unit and configured to output a control signal for the moving body.  
Hayashi teaches a control device (11) connected to the signal processing unit (20) and configured to output a control signal for the moving body (Fig. 1). 
As taught by Hayashi, one of ordinary skill in the art would utilize the above teaching to obtain a control device as claimed, because it is recognized as an essential element within a display device that utilized to control a signal processing unit.   
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Hayashi in combination Sato/Adriani due to above reason. 
Re claims 24 & 34, Sato teaches the functional layer is composed of an organic material [0021]. 
	Sato/Adriani does not teach is the functional layer is configured to emit light. 
	Hayashi teaches organic LED [0070]. 
	As taught by Hayashi, one of ordinary skill in the art would utilize and modify the above teaching into Nato to obtain organic functional layer as claimed, because it aids in achieving an desired organic device structure at lower cost. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Hayashi in combination Sato/Adriani due to above reason. 
Re claims 25, 26, 35 & 36, in combination cited above, Sato/Adriani/Hayashi teaches a light emitting system/a moving body comprising: the semiconductor apparatus (see discussion above in claims 1 & 8); and a control unit (20) configured to supply a control signal for casing the semiconductor apparatus to emit light (Hayashi’s Fig. 1). 
Allowable Subject Matter
6.	Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
7.	Applicant's arguments filed 12/17/2021 have been fully considered but they are not persuasive. 
	Applicant submits “Sato fails to teaches discloses “a first insulator portion being  cavity disposed between the first lower electrode and the second lower electrode and including…and the function layer” recited in claims 1 and 8. 
	The examiner respectfully disagrees. 
In re Leshin, 125 USPQ 416.
	As result, given a broadest reasonable interpretation and under BRI, Sato and Adriani meet the claimed invention. Details are included in the above rejection. 
	Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431. The examiner can normally be reached Monday-Friday, 6AM-4PM, alternative Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        1/22/22